DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 05/13/2022. Claims 1, 4 and 16 were amended. No claims were newly added. Claim 16 is canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Knu-Industry Cooperation Foundation (KR101164100B1, hereinafter “Knu-Industry”; see English translation, attached and referenced hereafter) in view of Michard et al (U.S. Pub. 2010/0137828 A1, hereinafter “Michard”).
Regarding claim 1, Knu-Industry discloses a medical device comprising: 
a computer with a device interface 100 (Fig. 1), a visual display 105 (Fig. 1), an infusion line, wherein the infusion line is configured to connect to a patient (though not shown, a person of ordinary skill in the art would recognize that an administration device 20 which receives drug administration rate control signals and administers drugs via injection would include an infusion line; see pg. 3, paragraphs 13-16) and 
wherein the device interface is configured to receive inputs of a target systolic blood pressure value into the device interface (i.e., the device interface, in the form of a control device 100, receives a target systolic blood pressure value that may be stored in either an internal or external memory; see pg. 4, paragraph 2; see also pg. 2, last paragraph, disclosing that the blood pressure measurement is systolic blood pressure) and the computer automatically controls delivery of at least one vasodilator and delivery of at least one vasoconstrictor by an infusion of the at least one vasodilator and the at least one vasoconstrictor via the infusion line to maintain a measured systolic blood pressure value at the target systolic blood pressure value (i.e., a comparator 111 compares the received blood pressure information with the predetermined target blood pressure, and then a drug-rate adjusting unit 113 selects drugs that either raise the blood pressure or lower the blood pressure according to the comparison result of the comparing unit 111 and then controls the drug administration control signal accordingly), and
the visual display is configured to display a visual indication of the at least one vasodilator and the at least one vasoconstrictor infusions (see para [0045] disclosing a display unit for displaying information related to the rate of administration of the drug).
It is noted that Knu-Industry does not appear to disclose that the device interface is configured to receive inputs of a target systolic blood pressure range, and the computer automatically controls delivery of at least one vasodilator and delivery of at least one vasoconstrictor by an infusion of the at least one vasodilator and the at least one vasoconstrictor via the infusion line to maintain a measured systolic blood pressure value at the target systolic blood pressure range.
Michard discloses a medical device comprising a computer with a device interface 50/58/60/132 (Fig. 12), a visual display (such as a blood pressure monitor 50 as disclosed in para [0049]), and an infusion line 135/136/141 (Fig. 1), configured receive an input of a target systolic blood pressure value and a target systolic blood pressure range into the device interface (see para [0064] describing monitor 50 providing input parameters to a controller 60; see also paras [0070]-[0071] disclosing the parameters as being target systolic blood pressure thresholds that define a target systolic blood pressure range);
and the computer automatically delivers an infusion of at least one vasodilator and at least one vasoconstrictor via the infusion line (see para [0022] disclosing delivery of a vasoconstrictor such as dopamine and a vasodilator such as dobutamine) to ensure that the patient’s systolic blood pressure is within the target blood pressure range (see paras [0064]-[0065] disclosing how the device maintains systolic blood pressure within the target range; see also Fig. 5 illustrating that systolic blood pressure (SAP) is measured and the delivery of vasoactive agents is altered when the measured SAP is below a threshold value SAPtv1 or above a threshold value SAPtv2 [the flow chart in Fig. 5 also appears to show that if SAP is within the range, illustrated by the “else” label below the “SAP?” block, then no alteration of vasoactive agent occurs] in order to ensure that the SAP is maintained within the range between the threshold values).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Knu-Industry so that the device interface is configured to receive inputs of a target systolic blood pressure value and a target systolic blood pressure range and to automatically control, using the computer, the delivery of the at least one vasodilator and delivery of the at least one vasoconstrictor by an infusion of the at least one vasodilator and the at least one vasoconstrictor via the infusion line to maintain a measured systolic blood pressure value at the target systolic blood pressure range, because it was well-known at the time of the invention to maintain systolic blood pressure at a range between threshold values (see Michard at para [0065]), and specifically desirable to do so during a surgical procedure, particularly a high-risk surgical procedure (see Michard at para [0084]).
Further, Knu-Industry does not appear to disclose that the computer is configured to test a sensitivity of a patient to both the vasoconstrictor and the vasodilator and to continually update the sensitivity to both the vasoconstrictor and the vasodilator and to continually adjust a drug delivery dosage.
Michard discloses in Fig. 2 and paras [0070]-[0077] and [0079]-[0088] the patient reacts to the vasoconstrictor or vasodilator and after infusing the fluids for a period of time, the systolic blood pressure is re-measured to assess the patient’s sensitivity to the infusion. The re-measured systolic blood pressure is then provided to update the infusion of fluids accordingly.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Knu-Industry according to the teaching in Michard, in order to continually adjust the drug delivery dosage according to the patient’s response to the administered drug.
Regarding claim 5, Knu-Industry discloses an alert or alarm to be provided to an operator, for instance, if the blood pressure continues to decrease even after a drug infusion (see pg. 3, paragraph 14) or when the measured blood pressure reaches the target blood pressure value (see paragraph 16).
However, Knu-Industry does not appear to disclose that the alert section is part of the visual display.
Michard discloses a visual display monitor in which a colored area indicates an alarm condition of the patient (see para [0049]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Knu-Industry so that the alert section is part of the visual display in order to allow visual recognition of the alarm condition and to enable the user to easily act on the alarm condition, with a reasonable expectation of success.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knu-Industry Cooperation Foundation (KR101164100B1) in view of Michard et al (U.S. Pub. 2010/0137828 A1), further in view of O’Brien (U.S. Pub. 2009/0099424 A1, hereinafter “O’Brien”).
Regarding claim 2, Knu-Industry discloses that the visual display further displays the measured blood pressure from a blood pressure transducer (see pg. 3, second to last paragraph), but Knu-Industry in view of Michard does not appear to disclose that the visual display further displays the target systolic blood pressure value and the target systolic blood pressure range.
However, O’Brien discloses that the visual display visualizes a target parameter, a target range and a measured (real-time) blood pressure from a pressure transducer (see O’Brien at para [0052] and a teaching of a pressure transducer at para [0050]; see also para [0100] disclosing a hemodynamic monitor which graphically represents a parameter such as a target zone representing an acceptable value or range of values for the parameter; the parameter may be blood pressure).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Knu-Industry in view of Michard in order to configure the visual display the target blood pressure value, target range and measured blood pressure from a transducer, as taught in O’Brien, in order to facilitate continuous monitoring of the subject in real-time to improve interventions aimed at recovering or restoring the hemodynamic status of the subject; O’Brien discloses that this provides a number of benefits including early and fast warning of changes and a clear indication of the effect of therapy (see O’Brien at para [0038]). 
Regarding claim 16, Knu-Industry in view of Michard and O’Brien disclose the medical device recited in the claim as being substantially the same as recited in claim 1, and Knu-Industry further discloses indicating a textual value or visual value of the measured systolic blood pressure (see pg. 3, second to last paragraph of Knu-Industry).
However, Knu-Industry does not appear to disclose the visual display indicating a textual or visual value of the measured systolic blood pressure relative to the target systolic blood pressure value.
As noted above with respect to claim 1, O’Brien discloses that the visual display visualizes a target parameter, a target range and a measured (real-time) blood pressure from a pressure transducer (see O’Brien at para [0052] and a teaching of a pressure transducer at para [0050]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Knu-Industry in view of Michard in order to configure the visual display the target blood pressure value, target range and measured blood pressure from a transducer, as taught in O’Brien, in order to facilitate continuous monitoring of the subject in real-time to improve interventions aimed at recovering or restoring the hemodynamic status of the subject; O’Brien discloses that this provides a number of benefits including early and fast warning of changes and a clear indication of the effect of therapy (see O’Brien at para [0038]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knu-Industry Cooperation Foundation (KR101164100B1) in view of Michard et al (U.S. Pub. 2010/0137828 A1), further in view of Yodfat et al (U.S. Pat. 9,173,991 B2, hereinafter “Yodfat”).
Regarding claim 3, it is noted that Knu-Industry in view of Michard does not appear to disclose a dilator bolus button configured to deliver a dose of the vasodilator and a pressor bolus button configured to deliver a dose of the vasoconstrictor.  
Yodfat discloses a drug delivery device for delivering two different therapeutic fluids, further comprising bolus buttons 10 and 100 that can control boluses of each of the therapeutic fluids individually (see Fig. 5, bolus buttons 10 and 100).
Further, Michard discloses that in order to increase or decrease blood pressure it may be desirable to administer a vasodilator and/or a vasoconstrictor (see Michard at para [0022]). 
A skilled artisan would have found it obvious at the time of the invention to modify the visual display of Knu-Industry in view of Michard to provide a dilator bolus button and a pressor bolus button, based on the teaching in Michard that it would have been desirable to modify blood pressure using a vasodilator and/or a vasoconstrictor, and based on the teaching in Yodfat of different bolus buttons that can provide boluses of drugs as necessary without requiring the two drugs to be delivered at the same time, with a reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knu-Industry Cooperation Foundation (KR101164100B1) in view of Michard et al (U.S. Pub. 2010/0137828 A1), further in view of Woo (U.S. Pub. 2009/0062730 A1, hereinafter “Woo”).
Regarding claim 4, Knu-Industry in view of Michard does not appear to disclose a touch screen.
Woo discloses a medical device comprising a computer with a visual display (see Fig. 11, disclosing a display 1102 and input buttons 1104/1105/1106) being configured to accept input of a desired target blood pressure value (see element 1103 illustrating that the user inputs a desired target blood pressure value). Woo discloses that the computing device may be configured for inputting values into display using a touch screen (see Woo at para [0073]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Knu-Industry, in view of Michard, to incorporate a touch screen as taught in Woo, as touch screens were known at the time of the invention to be effective and user-friendly means for inputting information into the medical device as a substitute for other means such as keypads (see Woo at para [0073]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knu-Industry Cooperation Foundation (KR101164100B1) in view of Michard et al (U.S. Pub. 2010/0137828 A1), further in view of Manda (U.S. Pub. 2011/0190692 A1, hereinafter “Manda”).
Regarding claim 7, it is noted that Knu-Industry in view of Michard does not appear to disclose that the alert section displays a textual alert as a warning, a caution, or an advisory.  
However, textual alerts were known at the time of the invention. For example, Manda discloses a vasodilator delivery device regulated by blood pressure and discloses that it may be desirable to trigger a text-based alert regarding a high or low blood pressure or flow sensed by the sensor and communicating the alert to an electronic device (see para [0045]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the alert section disclosed in Knu-Industry in view of Michard, to be a textual alert, as taught in Manda, in order to provide an explicit readable alert that is immediately understood by a literate user.

Response to Arguments
Applicant’s arguments in the Remarks and the Declaration (both filed 05/13/2022) have been considered.
Applicant argued that Knu-Industry constitutes a non-enabling disclosure (see Remarks, pg. 6). Applicant pointed to several examples of Knu-Industry that Applicant alleged have “extremely confusing contradictions” (Id.). 
In response, and to advance prosecution, Examiner has provided a new translation of the Knu-Industry reference that more intelligibly and accurately conveys the original Korean text (see attached). The more accurate translation merely clarifies the original ground of rejection, which a skilled artisan would have recognized teaches receiving and processing systolic blood pressure information. The above rejection has been updated to cite pages and paragraphs of the new translation corresponding to the previously cited portions of the previous translation. 
In para [0022] of the new translation of Knu-Industry, it is disclosed that “the blood pressure information may be selected to set the systolic blood pressure or the average blood pressure.” In other words, a user may set the blood pressure information within the system to be a systolic pressure. 
MPEP 2120 (II) explains that an Applicant may request a human language translation if the Applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents. It is noted that Applicant’s arguments did not contain a request for a human language translation. 
Applicant further argued that Knu-Industry does not disclose “a display related to the ‘visual indication of the at least one vasodilator and the at least one vasoconstrictor infusions to maintain the measured systolic blood pressure value at the target systolic blood pressure value’ as specifically limited in Claim 1 of the present invention.” (Remarks, pg. 6). 
The previous rejection stated that Knu-Industry discloses a visual display (it is noted that the previous rejection referred to the display as “10” when it should have been referred to as “105” discloses that it displays information related to the rate of administration of the drug (see Knu-Industry at para [0045]).
 Applicant further argued that Michard does not explicitly disclose that vasoactive drugs are used to maintain the patient’s systolic blood pressure within a target blood pressure range” (Remarks, pg. 7).   
This argument is not found persuasive. As noted above, Michard discloses a medical device comprising a computer with a device interface 50/58/60/132 (Fig. 12) configured receive an input of a target systolic blood pressure value and a target systolic blood pressure range into the device interface (see para [0064] describing monitor 50 providing input parameters to a controller 60; see also paras [0070]-[0071] disclosing the parameters as being target systolic blood pressure thresholds that define a target systolic blood pressure range). The computer automatically delivers an infusion of at least one vasodilator and at least one vasoconstrictor via the infusion line (see para [0022] disclosing delivery of a vasoconstrictor such as dopamine and a vasodilator such as dobutamine) to ensure that the patient’s systolic blood pressure is within the target blood pressure range (see paras [0064]-[0065] disclosing how the device maintains systolic blood pressure within the target range; see also Fig. 5 illustrating that systolic blood pressure (SAP) is measured and the delivery of vasoactive agents is altered when the measured SAP is below a threshold value SAPtv1 or above a threshold value SAPtv2 [the flow chart in Fig. 5 also appears to show that if SAP is within the range, illustrated by the “else” label below the “SAP?” block, then no alteration of vasoactive agent occurs] in order to ensure that the SAP is maintained within the range between the threshold values). 
Although Applicant argued that dobutamine disclosed by Michard is not a “pure vasodilator” (Remarks, pg. 7), Applicant has not distinguished dobutamine from the “vasodilator” recited in the claimed invention. Examiner is unsure what is meant by “pure vasodilator”; whether a “pure vasodilator” is distinguished from a “vasodilator”; and if so, then how the two drugs are distinguished from one another.
Applicant argued that “if a vasodilator was disclosed then Michard would have specified an increase in the vasoactive medication when the upper limit was breached, and not the decrease of the vasoactive medication” (Remarks, pg. 7). Applicant similarly argued  in the Oath “In Fig. 3 of Michard we see the instruction to ‘decrease vasoactive and/or inotropic agent and/or fluid’ when the upper limit of SAPtv2 was breached. If an actual dilator was used in this instance it would instruct to increase vasoactive medication administration.” (see Oath, pg. 5, lines 8-11). Yet Michard discloses dobutamine, which is an “actual vasodilator”. Applicant’s argument appears to rely on what Michard should  disclose or how Michard should work. Further, Applicant’s claimed invention does not require that a vasodilator be delivered at any specific time or in response to any specific test result, instead stating merely that the system “continually update[s] the sensitivity to both the vasoconstrictor an the vasodilator and to continually adjust the delivery of the vasoconstrictor and the vasodilator to maintain a measured systolic blood pressure value at the target systolic blood pressure value within the target systolic blood pressure range.” (see claim 1). Applicant may wish to amend the claimed invention to recite specifically how the vasodilator maintains a measured systolic blood pressure value at the target value within the target range.
Applicant further argued in the Oath that Michard’s disclosure “does not provide a tailored dose while the present invention measures the differential between a target blood pressure and an actual blood pressure” (Oath, pg. 4). However, this feature is not claimed in the instant invention. However, even assuming this feature were claimed, Michard discloses that systolic blood pressure (SAP) is measured and the delivery of vasoactive agents is altered when the measured SAP is below a threshold value SAPtv1 or above a threshold value SAPtv2 [the flow chart in Fig. 5 also appears to show that if SAP is within the range, illustrated by the “else” label below the “SAP?” block, then no alteration of vasoactive agent occurs] in order to ensure that the SAP is maintained within the range between the threshold values).
Applicant further argued in the Oath that Michard does not input a target systolic blood pressure (Remarks, pg. 5). 
However, this argument is not found persuasive. As noted above, Michard discloses (see para [0064])  monitor 50 providing input parameters to a controller 60; see also paras [0070]-[0071] disclosing the parameters as being target systolic blood pressure thresholds that define a target systolic blood pressure range. It is submitted that inputting a range, as reasonably broadly understood to one of ordinary skill in the art, means inputting low and high values that define the bounds of the range.
Regarding claims 2 and 16, Applicant argued that O’Brien does not mention a blood pressure transducer in its specification (Remarks, pg. 8). 
This argument is not found persuasive. See O’Brien at para [0052] and a teaching of a blood pressure transducer at para [0050]). See also para [0100] disclosing a hemodynamic monitor which graphically represents a parameter such as a target zone representing an acceptable value or range of values for the parameter; the parameter may be blood pressure.
Applicant further discloses that O’Brien does not disclose a target systolic blood pressure (Remarks, pg. 9; this argument is also repeated in the Oath at pg. 8, lines 6-7). However, this argument is not found persuasive as it appears to attack the O’Brien reference individually when the prima facie case of obviousness was made on the combination of references.
Regarding claim 3, Applicant further argued that a person skilled in the art “would not think to add a bolus feature for vasoactive medications due to [sic] a device that boluses insulin because the medications are administered differently” (Remarks, pg. 11; a similar argument was made in the Oath at pg. 8, lines 11-17). Applicant questioned “why would someone skilled in the art decide to place a bolus function for a vasoactive medication when this is rarely the means of giving vasoactive medications” (Remarks, pg. 11). Yet Applicant’s invention in claim 3 is configured for just that: delivering a bolus of vasodilator ( using the “dilator bolus button”) or a dose of vasoconstrictor (using the “pressor bolus button”). Applicant argued that one of ordinary skill in the art would not seek to (or would rarely seek to) configure a device for the specific purpose that Applicant himself claims. 
Since it was already known at the time of the invention to deliver vasoactive drugs in bolus form, as described by Applicant’s own specification; and Applicant has not disclosed, nor suggested, that delivering vasoactive drugs by bolus would have led to an unpredictable result and would have therefore been nonobvious; then it would have been obvious to modify the device of Knu-Industry and Michard according to the teaching in Yodfat with a reasonable expectation of success.
Regarding claim 7, Applicant’s argument (Remarks, pg. 12) is not found persuasive for the reasons cited above with respect to claim 1. 
Finally, in the Oath, Applicant argued that “all of the cited art is so different in specifics and functionality.” This argument is believed to be addressed in the Response to Arguments hereabove.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
08/11/2022